Citation Nr: 0926073	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-35 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
accidents.

2.  Eligibility for special monthly compensation based on the 
need for aid and attendance.

3.  Eligibility for special monthly compensation based on 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from February 
1976 to March 1996.  He had active service in the Southwest 
Asia Theater of Operations from August 1990 to July 1991.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2003 
rating decision of the VA Regional Office (RO) in Louisville, 
Kentucky that denied entitlement to cerebrovascular 
accidents, and special monthly compensation based on the need 
for aid and attendance and housebound status. 

The case was remanded by a decision of the Board dated in 
March 2009.  The veteran was afforded a videoconference 
hearing at the RO in May 2009 before the undersigned Veterans 
Law Judge sitting at Washington, DC.  The transcript is of 
record. 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The more probative clinical evidence of record finds that 
cerebrovascular accidents are not related to service. 

3.  The Veteran does not have a service-connected disability 
to be entitled to special monthly compensation based on the 
need for aid and attendance.

4.  The Veteran does not have a service-connected disability 
to be entitled to special monthly compensation based on 
housebound status.


CONCLUSIONS OF LAW

1.  Cerebrovascular accidents were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria for special monthly compensation based upon 
the need for the regular aid and attendance of another person 
have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.351, 
3.352(a) (2008).

2.  The criteria for entitlement to special monthly 
compensation at the housebound rate have not been met. 38 
U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.350 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that exposure to toxic agents in the 
Persian Gulf War Zone precipitated a blood platelet disorder 
that led to strokes from which he has severe residual 
disability for which service connection should be granted.  
He contends that he is now so debilitated as the result 
thereof such that special monthly compensation based upon the 
need for the regular aid and attendance and housebound status 
should be awarded.  

The appellant presented testimony on personal hearing in May 
2009 to the effect that he served in Kuwait and Saudi Arabia 
and was exposed to a number of toxic chemicals, as well as 
toxins from oil fires.  His wife stated that when he returned 
home, his memory began to deteriorate.  She related that they 
went to VA in 1992 where he underwent extensive testing but 
that nothing could be diagnosed.  She said that around 1996, 
the appellant started to have more symptoms with inability to 
sleep, memory loss, fatigue, and restlessness.  It was 
reported that he was a truck driver after service, but that 
because of his problems, the company placed him in other 
positions so that he would not have an accident.  His wife 
recalled that in October 1996, he went to VA and the doctors 
told him something was wrong with his blood platelet count.  
She said that he suffered a major stroke in May 1997 and 
thereafter in August 1997, and that the doctors could not 
determine what caused them.  She testified that two different 
doctors had related the Veteran's problems to exposure to 
toxic chemicals in the Gulf War Zone.

Preliminary Considerations - VA's Duty to Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency or original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the duty to notify the Veteran was 
not fully satisfied prior to the initial unfavorable decision 
on the claim under consideration.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied in a 
letter sent to the appellant in June 2007 that fully 
addressed the required notice elements.  Although full notice 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the matter in a supplemental 
statement of the case issued in January 2009 after adequate 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for cerebrovascular accidents.  Extensive private and VA 
clinical records have been associated with the claims folder.  
The Veteran was afforded VA examinations in January and 
February 2008, to include medical opinions.  He presented 
testimony on personal hearing in May 2009.  The Board finds 
that further assistance would not aid the Veteran in 
substantiating the claims for reasons explained below.  
Therefore, VA does not have a duty to assist that is unmet 
with respect to the issues on appeal. See 38 U.S.C.A. § 5103A 
(a) (2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The claim of entitlement to service connection for 
anemia is ready to be considered on the merits.

As to the claims of eligibility for special monthly 
compensation based on the need for aid and attendance and 
housebound status, the Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background

The Veteran's service administrative documents reflect that 
he had active service in Saudi Arabia between August 1990 and 
July 1991 with military occupational specialties of cargo 
specialist and motor transport operator.  

An Army National Guard Report of Medical History dated in 
March 1993 indicates that Veteran denied that he had any 
problems except for tooth or gum trouble.  The heart and 
vascular system were evaluated as normal and a blood pressure 
of 104/72 was obtained.  It was recorded that a serology test 
was nonreactive.  

A private clinical record dated in September 1996 indicates 
that the Veteran sought treatment for skin problems.  VA 
outpatient clinical records dating from October 1996 reflect 
that the appellant presented with complaints that included 
generalized rash, knee pain, muscle weakness and spasm and 
extreme fatigue.  It noted that a Persian Gulf Registry 
examination was performed in January 1997 with follow-up 
thereafter.  The Veteran had additional complaints of 
occasional chest pain on exertion and heart palpitations.  He 
was on no medications.  A blood pressure of 118/80 was shown.  
It was reported that laboratory testing revealed a low 
platelet count.  The examiner noted that there was no 
indication of any diagnosis.  

A VA general medical examination was conducted in August 1997 
where it was reported that the appellant had had a 
cerebrovascular accident in May 1997 and was subsequently 
readmitted for what was believed to be a second one.  His 
wife stated that he had had various complaints following 
service in the Persian Gulf War.  Following examination, 
pertinent diagnoses included status post cerebrovascular 
accident times two with secondary memory loss, confusion, 
left upper extremity paralysis, fatigue secondary to multiple 
conditions, and a hematologic disorder, paroxysmal nocturnal 
hemoglobinuria (PNP).

Subsequently received were extensive private clinical records 
showing that the Veteran was admitted in May 1997 for at 
least two thrombotic events felt to be compatible with 
embolic stroke.  He was found to have lupus anticoagulant 
with thrombocytopenia.  Negative antiphospholipid antibody 
titers were obtained.  PNP was also diagnosed. 

In a clinical report dated in May 2004, the Veteran's 
treating VA physician, J. C. Stephenson, Assistant Professor 
of Medicine, stated that the appellant was under his care and 
had medical conditions that included cerebroprofusion 
deficits per spect scan compatible with a neurodegenerative 
process indentified in numerous other Gulf War I veterans 
followed in the clinic, and status post cerebrovascular 
accident in the 1990s due to the presence of lupus 
anticoagulant.  It was noted that the cerebrovascular 
accident had left him totally and permanently disabled.  Dr. 
Stephenson opined that "His presentation is consistent with 
many other Gulf War I Veterans and is thought to be related 
[to] substance exposure that occurred [sic] during the Gulf 
War.  Thus his conditions seem directly related to service in 
the first Gulf War as they were not known to be present prior 
to deployment to that theatre of operation."

Subsequent thereto, the Veteran was afforded a comprehensive 
VA Gulf War Guidelines examination in January 2008 conducted 
by a VA nurse practitioner.  An extensive review and 
evaluation of systems was performed.  It was noted that the 
claims file and medical records were reviewed.  The examiner 
stated that paroxysmal nocturnal hemoglobinuria (PNH) was not 
caused by or a result of the Veteran's military service.  The 
rationale for the opinion was that PNH developed from an 
acquired mutation in the genetic material of the most 
immature bone marrow cells, called stem cells, which produced 
and were responsible for the steady supply of red and white 
blood cells and platelets.  She stated that it was not known 
what caused the mutation of the stem cells in PNH or why the 
defective PNH stem cells outgrew normal stem cells and 
allowed the diseased blood cells to progressively replace the 
normal cells.  

The Veteran subsequently underwent a brain and spinal cord 
examination in February 2008 whereupon the examiner indicated 
that the record was reviewed.  Following examination, 
diagnoses were rendered of left greater than right 
hemiparesis and expressive aphasia due to multiple 
cerebrovascular infarctions for which his major risk factor 
was primary Anti-phospholipid Antibody Syndrome (PAAS) 
diagnosed in 1997.  It was noted that other risk factors 
included gender, prior strokes, hyperlipidemia and tobacco 
abuse.  The examiner stated that PAAS was not considered to 
be caused by an environmental toxin, but was rather an 
autoimmune disease.  It was concluded that PAAS, and 
transient ischemic attack/strokes, organic brain syndrome, 
epilepsy and vascular dementia were not caused by or the 
result of the Veteran's military service in the first Gulf 
War.  

Legal Analysis

The Board has carefully considered the extensive clinical 
evidence of record and the Veteran and his wife's statements 
and testimony.  The Board does not dispute that the Veteran 
might have been exposed to chemical agents during his 
meritorious service during the first Gulf War.  However, the 
results of National Guard physical examination reports in the 
years after discharge from active duty reflect no complaints, 
symptoms or findings of the disorder now claimed.  A 
cardiovascular event was not shown during service or within a 
year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  It appears that it was only 
in October 1996 that the Veteran presented to VA with 
multiple physical complaints whereupon he was ultimately 
shown to have a low platelet count, but no specified 
diagnosis.  He suffered cerebrovascular accidents shortly 
thereafter in May 1997 and was also determined to have 
multiple conditions and disorders, that included PNP and 
lupus anticoagulant with thrombocytopenia. 

In VA clinic notes dated in May 2004, the Veteran's VA 
treating physician posited that the Veteran's type of 
symptoms was seen in other Gulf War veterans such that his 
disorders might be directly related to service.  This opinion 
is countered by a VA nurse practitioner and a VA physician 
following examinations between January and February 2008 in 
which it was concluded that the conditions leading up to the 
Veteran's strokes, including PNP and PAAS, as well as the 
cerebrovascular accidents themselves, were not related to 
service.

The Board observes that there seems to be two competing 
opinions as to whether or not cerebrovascular accidents are 
related to service.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993)(the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board.).

In this case, the VA examiners' reports in 2008 indicate that 
the claims folder and the Veteran's medical records were 
reviewed.  This was followed by a more reasoned articulation 
as to why PNP and PAAS were not related to service - 
specifically, that the former was a mutation of the genetic 
material of the blood, and an autoimmune disease as to the 
latter.  The VA physician unequivocally stated in February 
2008 that the Veteran's strokes were not caused by or the 
result of military service in the first Gulf War.  This 
certainty was not demonstrated in the treating physician's 
clinical report in May 2004.  While he broadly related that 
the appellant's constellation of symptomatology (that 
included numerous other complaints, symptoms and findings) 
was consistent with many other Gulf War I Veterans and was 
thought to be related to substance exposure in that theater 
such that the conditions seemed to be directly related to 
service, he also singularly stated that cerebrovascular 
accidents were due to lupus anticoagulant.  The examiner thus 
appears to ascribe the etiology of cerebrovascular accidents 
to an autoimmune condition (lupus) and did not specifically 
attribute it to environmental toxins in the Gulf War Zone.  

With consideration of the above, the Board finds that the VA 
examiners' opinions in January and February 2008 have more 
probative weight than that of the private physician.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Moreover, the Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of another physician. See 
Guerrieri v. Brown, 4 Vet. App. at 471-73.  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Under the circumstances, the Board finds that because the 
more probative evidence of record is against a nexus between 
military service and cerebrovascular accidents, service 
connection is not warranted.  In reaching the above 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine.  However, the preponderance of the evidence 
is against the claim and service connection is denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).

2.  Special Monthly Compensation - Aid and 
Attendance/Housebound Status 

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a), 38 U.S.C.A. § 1114(l) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.350(b)(3) (2008).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1114 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.350(I) (2008).

In order to be eligible for special monthly compensation 
based on the need for aid and attendance and/or housebound 
status, the law requires that the Veteran have a service-
connected disorder.  Service connection has been denied for 
cerebrovascular accidents as determined above.  The record 
reflects that the Veteran is not service connected for any 
other disability.  Thus, while the Board is empathetic to the 
appellant's plight, he does not meet the primary eligibility 
requirement to be considered for special monthly compensation 
based on the need for aid and attendance and for housebound 
status.  In a case where the law and not the evidence is 
dispositive, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the claims 
of eligibility for special monthly compensation based on the 
need for aid and attendance and/or housebound status must be 
denied.


ORDER

Service connection for cerebrovascular accidents is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance is denied.

Entitlement to special monthly compensation based on 
housebound status is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


